Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dean Stathakis on 03/09/2022.

	Claim 4 has been amended as follows:
	The system of Claim 1, wherein the 
	Claim 6 has been amended as follows:
	A method for directing a device to a target region within a cavity of a body, the method comprising; delivering a navigation system to the body cavity, the system comprising: (1) a first catheter comprising (a) a handle at a proximate end, an expandable stabilizing cage configured to extend from a port at a distal end, and a lumen therebetween, and (b) an outer sheath having an outer sheath port at an outer sheath distal end, the outer sheath covering the first catheter and axially movable to alternatively cover and expose the expandable stabilizing cage to permit the expandable stabilizing cage to move from a collapsed delivery mode to an expanded deployed mode with the expandable stabilizing cage configured to extend from both the port and the outer sheath port, the expandable stabilizing cage comprising a first member arranged in a first plane and a second member arranged in a second plane intersecting the first plane that are configured to expand to engage a wall of the cavity of the body in the target region, the plurality of second catheter control wires secured at a first end within the handle and coupled with the second catheter distal end with at least one of the plurality of second catheter control wires being slidably coupled to a portion of the expandable stabilizing cage between the first end and the second opposite end of the least one of the plurality of second catheter control wires, each of the plurality of second catheter control wires are configured to be moveable so as to move the second catheter distal end relative to the expandable stabilizing cage to direct the second catheter distal end to the target region to thereafter deliver the device to the target region through the second catheter lumen.
Claim 8 has been amended as follows:
	The method of Claim 6, wherein the handle comprises a first static portion and a second movable portion, the second movable portion being movable relative to the first static portion, each of the plurality of second catheter control wires passing through the first static portion and the first end of each of the plurality of second catheter control wires being secured to the second movable portion, the second movable portion configured to manipulate the plurality of 
	Claim 29 has been amended as follows:
a deployed mode to stabilize the expandable stabilizing cage within the cavity, the expandable stabilizing cage being configured to be rotatable within the cavity of the body when the handle is rotated; a second catheter positioned within the lumen of the first catheter, the second catheter comprising a second catheter proximal end and a second catheter distal end configured to extend from the port, the second catheter comprising a second catheter lumen therethrough, the second catheter being axially and rotationally movable within the lumen of the first catheter; and a plurality of second catheter control wires, each of the plurality of second catheter control wires having a first end secured within the handle and a second opposite end coupled with the second catheter near the second catheter distal end, with at least one of the plurality of second catheter control wires being slidably coupled .
	Claim 30 has been amended as follows:
	The system of Claim 29, further comprising an outer sheath having an outer sheath port at an outer sheath distal end, the outer sheath covering the first catheter and axially movable to alternatively cover and expose the expandable stabilizing cage to permit the expandable stabilizing cage to move the deployed mode with the expandable stabilizing cage configured to extend from both the port and the outer sheath port.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The subject matter of claims 1, 6, and 29 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 6, and 29, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of: each of the plurality of second catheter control wires are configured to be movable so as to move the second catheter distal end relative to the expandable stabilizing cage to direct the second catheter distal end to the target region to thereafter deliver the device to the target region through the second catheter lumen, as recited in claims 1, 6, and 29 in combination with the other elements recited in the independent claims. The closest relevant art is Mercereau et al. (US 2003/0109889). Mercereau et al. does not, however, teach the feature discussed above as recited in independent claims 1, 6, and 29 and incorporation of a device through the second catheter lumen of Mercereau et al. would interfere with the operation of the handle of Mercereau et al. and the position of the lower legs within the second catheter lumen of Mercereau et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783